Exhibit 13 1 FINANCIAL HIGHLIGHTS 2007 2006 % CHANGE FOR THE YEAR ENDED DECEMBER 31 (Dollars in thousands, except per share amounts) Net income $ 4,607 $ 4,753 -3.1 % Average shares outstanding 5,294 5,272 0.4 % Per common share Basic net income 0.87 0.90 -3.3 % Diluted net income 0.87 0.89 -2.2 % Cash dividends declared 0.34 0.29 17.2 % Book value at year end 7.74 7.08 9.3 % BALANCE SHEET DATA AT DECEMBER 31 Total assets 571,905 519,749 10.0 % Total gross loans 420,147 369,544 13.7 % Allowance for loan losses 4,457 4,101 8.7 % Total deposits 472,299 434,223 8.8 % Stockholders’ equity 41,090 37,306 10.1 % CONSOLIDATED RATIOS Return on average assets 0.86 % 0.96 % -10.4 % Return on average equity 11.76 % 13.41 % -12.3 % Tier 1 capital to average assets (leverage) 8.56 % 8.85 % -3.3 % Tier 1 capital to risk-adjusted assets 10.76 % 11.25 % -4.4 % Total capital to risk-adjusted assets 11.77 % 12.28 % -4.2 % All share data has been restated to include the effects of 5% stock dividends issued November, 2006 and November, 2007. 2 0 0 7 A N N U A L R E P O R T – N E W H O R I Z O N S 2 BOARD OF DIRECTORS STEWARDSHIP FINANCIAL CORPORATION AND ATLANTIC STEWARDSHIP BANK William C. Hanse, Esq., Chairman John L. Steen Abe Van Wingerden, Vice Chairman Partner, Hanse & Hanse President, Steen Sales, Inc. President, Abe Van Wingerden Co., Inc. President, DutchValley Throwing Co., Inc. T/A Van Wingerden Farm s Harold Dyer Retired Robert J. Turner, Secretary Michael A. Westra, CPA Retired General Manager, Wayne Tile Company Margo Lane William J. Vander Eems Howard R. Yeaton, CPA Sales and Market Coordinator, President, William Vander Eems, Inc. Managing Principal, PBI-Dansensor America, Inc. Financial Consulting Strategies Paul Van Ostenbridge Arie Leegwater President and Chief Executive Officer, Retired Stewardship Financial Corporation and Atlantic Stewardship Bank Standing left to right: Michael A. Westra, CPA; William J. Vander Eems; John L. Steen; Howard R. Yeaton, CPA; Abe Van Wingerden; Arie Leegwater; Margo Lane. Seated left to right: Paul Van Ostenbridge; William C. Hanse, Esq.; Harold Dyer; Robert J. Turner. S T E W A R D S H I P F I N A N C I A L C O R P O R A T I O N A N D S U B S I D I A R Y 3 SFC JOINS THE NASDAQ STEWARDSHIP FINANCIAL CORPORATION BEGINS TRADING ON NASDAQ CAPITAL MARKET On March 28, 2007, Stewardship Financial Corporation embarked upon a new horizon of another kind when its common stock began trading on the NASDAQ Capital Market under the symbol SSFN. We are delighted to reach this milestone in our history and believe that the NASDAQ Capital Market will provide more recognition and visibility for Stewardship Financial Corporation within the investment community. We look forward to increasing liquidity in our stock and thus enhancing value for our shareholders. Later in the year, on August 20, 2007, Paul Van Ostenbridge, Chief Executive Officer of Stewardship Financial Corporation presided over the NASDAQ Closing Bell Ceremony. To mark the occasion, the Stewardship Financial Corp-oration Board of Directors and members of the Atlantic Steward-ship Bank management team as well as several of the Bank’s found-ing fathers attended the ceremony which was broadcast live from the NASDAQ Marketsite in New York’s Times Square. Paul Van Ostenbridge, CEO, Stewardship Financial Corporation and Atlantic Stewardship Bank, (center), rings the NASDAQ Closing Bell. “We are deeply touched to receive your generous donation both for the gift itself but even more by the spirit behind it. Philanthropy is always more than welcome, but this displays a nobility of spirit that is unique. Thank you so very much. On behalf of ourselves, but even more on behalf of the many who will benefit from your generosity, thank you very much indeed.” Ralph Spencer, Executive Director Community Blood Services Foundation, Oradell, NJ NEW BUSINESS DEVELOPMENT BOARDS BERGEN BOARD James D. Vaughan III, Esq. PASSAIC BOARD SPECIAL APPRECIATION Janyce Bandstra David Visbeen Vince Brosnan We extend a heartfelt thank you to our friends and associates who successfully completed their terms as members of the Bank’s New Business Development Boards: Ruth Knyfd, Edward Nieuwenhuis, Jr., MD, and Benard W. Thomas, Jr. We greatly appreciate all of their efforts in promoting the Bank within the community and look forward to their continued support. Richard Barclay MORRIS BOARD Ernest P. DeMarco, CPA Mark Borst Richard J. Andreas Comodromos, Shanti Jost Brady, Esq. Douglas CPA Antonia Daughtry Ruth Kuder Bushoven, CPA David De Vries Wayne R. Kuiken William R. Cook Robert E. Fazekas William A. Monaghan III, Esq. Paul D. Heerema Gregory A. Golden Mark D. Reitsma, CFP. Bartel Leegwater Brian W. Hanse, Esq., CPA Darryl Siss, Esq Paul Ruitenberg Garrett A. Hoogerhyde, CPA Clifford Vander May John Scoccola Vernon Kuiken Steve Van Der Stad Roger Steiginga Edward Ramirez Charles Verhoog Allen Stiles Anita Van Wingerden Ralph Wiegers 2 0 0 7 A N N U A L R E P O R T – N E W H O R I Z O N S 4 MESSAGE TO THE SHAREHOLDERS DEAR SHAREHOLDERS AND FRIENDS As we reflect upon 2007, it was a year of New Horizons for Stewardship Financial Corporation and the Atlantic Stewardship Bank. The Corporation embarked upon many new endeavors, the most notable of which was its entry into the NASDAQ Capital Market. In early March of 2007, Stewardship Financial Corporation was approved to list its common stock shares on the NASDAQ Capital Market and on March 28, 2007 the stock began trading under the symbol SSFN. Listing on NASDAQ has pro-vided Stewardship Financial Corporation and the Atlantic Stewardship Bank more recognition and visibility in the investment community. As a result, Stewardship Financial Corporation was invited to preside over the NASDAQ Closing Bell Ceremony on August 20, 2007. The ceremony was broadcast live from the NASDAQ Marketsite in New York’s Times Square. New Horizons were also realized as the Bank’s branch network expanded into three new locations, each providing a unique opportu-nity. In April, we opened our eleventh branch at 378 Franklin Avenue in Wyckoff, NJ. The branch, a new structure, built from the ground up, compliments the local architecture. We were well received by Wyckoff residents, attracting over $13 million in deposits as of Decem-ber 31, 2007. In September, the Bank ventured into a totally new ter-ritory, when we opened our twelfth branch in the town of Westwood. Located at the busy intersection of Kinderkamack Road and Jefferson Avenue, this branch gives us the chance to acquaint Westwood and the surrounding communities with the ASB brand of customer serv-ice. In December, we made our long awaited entry into North Hale-don, opening our thirteenth branch at 33 Sicomac Road. This location will bridge the gap between our MidlandPark and Wayne locations allowing us to conveniently serve new, as well as, existing North Hale-don customers. Each new branch is full service offering drive-up bank-ing, an ATM, safe deposit boxes, a coin counting machine and a night drop. Pictured from left to right: Edward Nieuwenhuis, Jr., MD, Atlantic Stewardship Bank Business Development Board Member; Raymond Santhouse, Midland Park Branch Manager; Jayne Press, Eastern Christian Children’s Retreat Executive Director; Darryl Siss, Esq., Eastern Christian Children’s Retreat Board Member. Investments for the future will bring the Bank to the next level. We have strengthened our Business Development Team with seasoned professionals to assist us in penetrating the commercial market as well as cultivating business in new territories on the horizon. In 2007, we introduced several new products and services each designed to fill a specific banking need. Our Genesis Account created especially for churches and 501 (c) (3) non-profit organizations reinforces our mission to serve as well as to tithe or give back to the community. When an organization invests its funds in the Genesis Account, it not only earns a competitive rate of return, it also helps build the pool of funds available to be tithed. On the lending side, the Bank introduced the Quick Write Line of Credit. Designed especially for small business owners, the Quick Write Line of Credit features smaller loan amounts than our traditional Write Line of Credit, an attractive introductory rate, a three-year term and quick turn around time. For northern New Jersey homeowners look-ing for a readily available source of funds, we introduced a Fixed Rate Home Equity Line of Credit loan. The product offers the security of a fixed rate and the flexibility of a credit line. Features such as interest only payments for the first five years, no application fee, and inter-est charged only on the amount borrowed make this loan attractive. Our new core computer system allowed us to reach yet another new horizon, real time processing. This provides real time access to account information, both online and through telephone banking. Transac-tions processed at the teller line or an ATM are posted to customer’s accounts as soon as they are made and reflected immediately online and through telephone banking. S T E W A R D S H I P F I N A N C I A L C O R P O R A T I O N A N D S U B S I D I A R Y 5 2007 was a tumultuous year for the financial services industry as a whole. With the falling interest rate environment as well as other challenges continuing to place pressure on interest rate margins many financial institu-tions struggled to realize a profit. Steward-ship Financial Corporation and its subsidiary Atlantic Stewardship Bank is pleased to report that despite an initial impact on earnings we were still able to post a strong return on assets (ROA). The Return on Average Assets was 0.86% and the Return on Average Equity was 11.76% for the year ending December 31, 2007. Earnings per diluted share for the year-ended 2007 was $0.87. Pictured from left to right: Amanda Bialy, Ridgewood Branch Manager; Monica Roers, YWCA Director; Diane Ingrassia, Hawthorne Branch Manager. Stewardship Financial Corporation’s total assets reached $571.9 million at December 31, 2007, compared to $519.7 million at December 31, 2006, for growth of 10.0%. Total loans increased $50.6 million, or 13.7% from $369.5 million at December 31, 2006 to $420.1 million at
